DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all of the boxes in figures 1-5 should be labeled with descriptive legends (e.g. box 120 –Switch – or –Polarizing Switch --; box 124 – First Calculation Module --).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15 “operating in parallel” is confusing.  Should the claim recites “at least one first and second separate calculation modules being parallel connected to calculation module and operating independently” instead?  If Applicant refers the paralleling of measurement electrode, such as element 1506, the claim should recite “measurement electrode”.
Regarding claims 8, 12, the Examiner is unclear whether limitation follow the word “can be” is/are part of the claim.
Claims 2-7, 9-11, 13-19 are rejected for being dependent to the rejected claim 1.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neel (US 2020/0271608 A1).
Regarding claims 1, 13, 17, 19, Neel discloses a device (1500)(Fig. 15) for capacitive detection of an object (1502) with respect to a detection surface, comprising: - at least one capacitive detection electrode (1504), and 5- electronics - detection electronics comprising at least one item of electronic equipment (902), called measurement electronics, for: - polarizing said at least one detection electrode (1504) at an alternating potential (116 and virtual reference), called excitation potential, different from 10a ground potential (116), and - measuring a signal (Cm1-Cmn), called measurement signal, relative to a capacitance, called electrode-object capacitance, between each detection electrode (1504) and said object (1502); characterized in that the detection electronics (902) also comprises, for said at 15least one measurement electronics, at least one first and one second separate calculation modules (106, 108), connected in parallel, and supplying at least two independent detection signals (gain stages) for one and the same measurement signal originating from the measurement electronics (902).  
	Regarding claim 2, Neel discloses20 the- detection electronics (902) also comprises a control module (106) arranged to compare the detection signals supplied by the first and second calculation modules (106, 108).
	Regarding claim 3, Neel discloses 25detection electronics (902) comprises at least one capacitance (At element 1506), called reference capacitance, used to verify and/or 
	Regarding claim 4, Neel discloses at least one electrode (1506), called guard electrode, to guard at least one detection electrode (1504), said at least one guard electrode (1506) being polarized at an alternating guard potential (Virtual potential at non-inverting of element 108)- 28 - identical or substantially identical to the excitation potential at least one working frequency (Par. [018] angular frequency), at least during measurement of a measurement signal relative to an electrode-object capacitance.  
	Regarding claim 5, Neel discloses 5at least one detection electrode (1504), at least one electrode (1504n), called test electrode (Any electrode 1504 i-n can be called test electrode), arranged to verify, during a verification sequence, the operation of said detection electrode (1504) by: - polarizing said test electrode (1504) and said detection 10electrode (902) at electrical potentials different to at least one working frequency, and - measuring a signal relative to the capacitance, called test capacitance, between said test electrode (104;1042) and said detection electrode (1504).  
	Regarding claim 6, Neel discloses at least one test electrode (1504) is part of  guard electrode (1506) associate with detection electrode (1504).
Regarding claim 9, Neel discloses at least one measurement electronics comprises a polling means (802) to poll at least a part of the detection electrodes (1504), sequentially (Fig. 8a).  
10Regarding claim 10, Neel discloses the detection electronics (902) is at least partially referenced electrically to the alternating excitation potential.  

 Regarding claim 12, Neel discloses20 first and second measurement electrodes (1504) “can be” at least partially interleaved with one another (Note: The “or” read on alternative exclusive embodiments).  
Regarding claim 14, Neel discloses 30along a face, a plurality of detection electrodes (1504) distributed according to a 35matrix arrangement.  
Regarding claim 15, Neel discloses along a face, at least one detection electrode (1504), and 5- along another face, at least one guard electrode (1506) and/or at least one test electrode (1504i).  
Regarding claim 16, Neel discloses  the form of a rigid or resilient trim element (Par. [105]).  
Regarding claim 18, Neel discloses a robot, a robotized handling arm or a robot segment (Par. [001])
Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

March 21, 2022